DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s amendment filed on December 20, 2021.  Claims 82-98 and 100-102 are still pending in the present application.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2021, 11/16/2021 and 12/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Claim Objections
Claims 82-101 are objected to because of the following informalities:
a)	On line 9 of claim 82, the abbreviation, "BWP" should be presented for what it stands for.  It is suggested to change “BWP” to “Bandwidth Part (BWP)”.  It is same for claim 92 and 100
Appropriate correction is required.
Claims 82-91, 93-99 and 101 are objected since they depend from claim 82, 92 and 100.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 82, 83, 89-90, 92-93 and 100-102 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pat. Pub. No. 2019/0132855) in view of Jeon et al (EP 3 478 019).


Regarding claim 82, Lee et al discloses a timer processing method, performed by a terminal device, the timer processing method comprising: receiving a first message from a network device, wherein the first message indicates a downlink assignment or an uplink grant (see at least paragraph 90-91 discloses UE receiving RRC message which allocates resources to UE via C-RNTI on PDCCH); and in response to the receiving of the first message, starting or restarting a timer (see at least paragraph 105-109 discloses UE starting/restarting the timer; also paragraph 81 discloses that UE starts the timer when BWP other than the default DL BWP); and in response to the timer expiring, switching the active downlink BWP to the default downlink BWP (see at least paragraph 114 discloses UE switches to default BWP when timer expires). 
Lee et al fails to explicitly disclose wherein the first message is scrambled using a first scrambling identifier; in response to the first message being scrambled by using the first scrambling identifier, starting or restarting a timer.  However, in the same field of endeavor, Jeon et al discloses wherein the first message is scrambled using a first scrambling identifier; in response to the first message being scrambled by using the first scrambling identifier, starting or restarting a timer (see at least fig. 20 and paragraph 297 discloses DCI is being scramble by RNTI and paragraph 307 discloses restarting of timer).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Jeon et al into the system of Lee et al, for purpose of index-based group common DCI used to indicate switching of an active DL, UL BWP.
Regarding claim 83, Lee et al discloses the first scrambling identifier is a cell radio network temporary identifier (C-RNTI) or a configured scheduling radio network temporary identifier (CS-RNTI) (see at least paragraph 91 and 96 discloses UE receiving RRC message which allocates resources via C-RNTI on PDCCH). 
Regarding claim 89, Lee et al discloses the default downlink BWP is configured by the network device; or in a case that a default downlink BWP is not configured for the terminal device, the default downlink BWP is an initial downlink BWP (see at least paragraph 114). 
Regarding claim 90, Lee et al discloses the first message is carried on a physical downlink control channel (PDCCH) (see at least paragraph 91). 
Regarding claim 92, Lee et al discloses a terminal device, comprising a processor and a memory, wherein the memory stores one or more instructions or programs, the processor is coupled to the memory, and the processor runs the one or more instructions or programs, so that the terminal device executes the following steps: receiving a first message from a network device, wherein the first message indicate a downlink assignment or an uplink grant (see at least paragraph 90-91 discloses UE receiving RRC message which allocates resources to UE via C-RNTI on PDCCH); and in response to the receiving of the first message scrambled by using the first scrambling identifier, starting or restarting a timer (see at least paragraph 105-109 discloses UE starting/restarting the timer; also paragraph 81 discloses that UE starts the timer when BWP other than the default DL BWP); and in response to the timer expiring, switching from an active downlink BWP to the default downlink BWP (see at least paragraph 114 discloses UE switches to default BWP when timer expires). 
Lee et al fails to explicitly disclose wherein the first message is scrambled using a first scrambling identifier; in response to the first message being scrambled by using the first scrambling identifier, starting or restarting a timer.  However, in the same field of endeavor, Jeon et al discloses wherein the first message is scrambled using a first scrambling identifier; in response to the first message being scrambled by using the first scrambling identifier, starting or restarting a timer (see at least fig. 20 and paragraph 297 discloses DCI is being scramble by RNTI and paragraph 307 discloses restarting of timer).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Jeon et al into the system of Lee et al, for purpose of index-based group common DCI used to indicate switching of an active DL, UL BWP.
Regarding claim 100, Lee et al discloses a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores a computer program, and when executed by a processor, the computer program executes the method according the following steps: receiving a first message from a network device, wherein the first message is used to indicate a downlink assignment or an uplink grant and is scrambled by using a first scrambling identifier (see at least paragraph 90-91 discloses UE receiving RRC message which allocates resources to UE via C-RNTI on PDCCH); and in response to the receiving of the first message scrambled by using the first scrambling identifier, starting or restarting a timer (see at least paragraph 105-109 discloses UE starting/restarting the timer; also paragraph 81 discloses that UE starts the timer when BWP other than the default DL BWP); and in response to the timer expiring, switching from an active downlink BWP to the default downlink BWP (see at least paragraph 114 discloses UE switches to default BWP when timer expires). 
Lee et al fails to explicitly disclose wherein the first message is scrambled using a first scrambling identifier; in response to the first message being scrambled by using the first scrambling identifier, starting or restarting a timer.  However, in the same field of endeavor, Jeon et al discloses wherein the first message is scrambled using a first scrambling identifier; in response to the first message being scrambled by using the first scrambling identifier, starting or restarting a timer (see at least fig. 20 and paragraph 297 discloses DCI is being scramble by RNTI and paragraph 307 discloses restarting of timer).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Jeon et al into the system of Lee et al, for purpose of index-based group common DCI used to indicate switching of an active DL, UL BWP.
Regarding claim 102, Lee et al fails to explicitly disclose wherein the method further comprises: receiving a third message from the network device, wherein the third message indicates a downlink assignment or an uplink grant and is scrambled using a third scrambling identifier different from the first scrambling identifier; in response to the third message being scrambled by using the third scrambling identifier, skipping starting or restarting the timer.  However, in the same field of endeavor, Jeon et al discloses wherein the method further comprises: receiving a third message from the network device, wherein the third message indicates a downlink assignment or an uplink grant and is scrambled using a third scrambling identifier different from the first scrambling identifier; in response to the third message being scrambled by using the third scrambling identifier, skipping starting or restarting the timer (see at least fig. 20 and paragraph 297 and 307).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Jeon et al into the system of Lee et al, for purpose of index-based group common DCI used to indicate switching of an active DL, UL BWP.

Regarding claim 93 and 101, see above rejection of claims 83.
Allowable Subject Matter
Claims 84-88, 91 and 94-98 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, filed on December 20, 2021, with respect to claims 82, 92 and 100 have been considered but are moot in view of the new ground(s) of rejection.  See the above rejection of claims 82, 92 and 100 for the relevant citations found in Lee et al and Jeon et al disclosing limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124. The examiner can normally be reached Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/           Primary Examiner, Art Unit 2642